Copper Rock Capital Partners, LLC Amended and Restated Code of Ethics June 30, 2008 Statement of General Policy This Code of Ethics (“Code”) has been adopted by Copper Rock Capital Partners, LLC (“Copper Rock Capital” or the “Firm”) and is designed to comply with Rule 204A-1 under the Investment Advisers Act of 1940, as amended (“Advisers Act”), and Rule 17j-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”). This Code establishes rules of conduct for Supervised Persons (as defined below) of Copper Rock Capital and is designed to, among other things, govern securities trading activities in personal accounts. The Code is based upon the principle that Copper Rock Capital and its Supervised Persons owe a fiduciary duty to Copper Rock Capital's clients to conduct their affairs, including their personal securities transactions, in such a manner as to avoid (i) serving their own personal interests ahead of clients, (ii) taking inappropriate advantage of their position with the Firm and (iii) any actual or potential conflicts of interest or any abuse of their position of trust and responsibility. This fiduciary duty includes the duty of the Chief Compliance Officer (“CCO”) of the Firm to report violations of this Code to the Firm’s board of managers and the board of directors of any U.S. registered management investment company for which the Firm acts as adviser or sub adviser. The Code sets forth standards of conduct expected of each Supervised Person of the Firm and addresses conflicts of interest that arise or may be perceived from personal securities trading. As a fiduciary, the Firm has the responsibility to render professional, continuous and unbiased investment advice, owes its clients a duty of honesty, good faith and fair dealing, must act at all times in the best interests of clients and must avoid or disclose conflicts of interest. The purpose of the Code is to preclude activities which may lead to or give the appearance of conflicts of interest, insider trading and other forms of prohibited or unethical business conduct. The excellent name and reputation of the Firm continues to be a direct reflection of the conduct of each Supervised Person. The Code is designed to ensure that the high ethical standards maintained by Copper Rock Capital continue to be applied. The Code is intended to: ● Protect the Firm’s clients by deterring misconduct; ● Educate Supervised Persons regarding the Firm’s expectations and the laws governing their conduct; ● Remind Supervised Persons that they are in a position of trust and must act with complete propriety at all times; ● Protect the reputation of the Firm; ● Guard against violation of the securities laws; and ● Establish procedures for employees to follow so the Firm may determine whether they are complying with its ethical principles. The Firm’s principles and philosophy regarding ethics stress its overarching fiduciary duty to its clients and the obligation of the Firm’s Supervised Persons to uphold that fundamental duty. In recognition of the trust and confidence placed in the Firm by its clients and to give effect to the belief that the Firm’s operations should be directed to benefit its clients, the Firm has adopted the following general principles to guide the actions of all Supervised Persons: 1. The interests of clients are paramount. All Supervised Persons must conduct themselves and their operations to give maximum effect to this belief by at all times placing the interests of clients before their own. 2. All personal transactions in securities by Supervised Persons must be accomplished so as to avoid even the appearance of a conflict of interest with the interests of any client. 3. All Supervised Persons must avoid actions or activities that allow (or appear to allow) a person to profit or benefit from his or her position with respect to a client, or that otherwise bring into question independence or judgment. 4. All information concerning the specific security holdings and financial circumstances of any client is strictly confidential. Supervised Persons are expected to maintain such confidentiality, secure such information and disclose it only to others with a need to know that information. 5. All Supervised Persons will conduct themselves honestly, with integrity and in a professional manner to preserve and protect the Firm’s reputation. Federal law requires that this Code not only be adopted but that it must also be enforced with reasonable diligence. The CCO will keep records of any violation of the Code and of the actions taken as a result of such violation. Failure to comply with the Code may result in disciplinary action, including termination of employment. Noncompliance with the Code has severe ramifications, including enforcement actions by regulatory authorities, criminal fines, civil injunctions and penalties, disgorgement of profits and sanctions on your ability to be employed in an investment advisory business or in a related capacity. Pursuant to Section 206 of the Advisers Act, both Copper Rock Capital and its Supervised Persons are prohibited from engaging in fraudulent, deceptive or manipulative conduct. Compliance with this section involves more than acting with honesty and good faith alone. It means that Copper Rock Capital has an affirmative duty of utmost good faith to act solely in the best interest of its clients. Copper Rock Capital and its Supervised Persons are subject to the following specific fiduciary obligations when dealing with clients: ● The duty to have a reasonable, independent basis for the investment advice provided; ● The duty to obtain best execution for a client’s transactions where the Firm is in a position to direct brokerage transactions for the client; ● The duty to ensure that investment advice is suitable to meeting the client’s individual objectives, needs and circumstances; and ● The duty to be loyal to clients. In meeting its fiduciary responsibilities to its clients, Copper Rock Capital expects every Supervised Person to demonstrate the highest standards of ethical conduct for continued employment with Copper Rock Capital. Strict compliance with the provisions of the Code shall be considered a basic condition of employment with Copper Rock Capital. Copper Rock Capital’s standing could be seriously damaged as the result of even a single securities transaction being considered questionable in light of the fiduciary duty owed to clients. Each Supervised Person is urged to seek the advice of the CCO, for any questions about the Code or the application of the Code to his or her individual circumstances. Supervised Persons should also understand that a material breach of the provisions of the Code may constitute grounds for disciplinary action, including termination of employment with Copper Rock Capital. The provisions of the Code are not all-inclusive. Rather, they are intended as a guide for Supervised Persons in their conduct. The CCO may grant exceptions to certain provisions contained in the Code only in those situations when it is clear beyond dispute that the interests of the Firm’s clients will not be adversely affected or compromised. All questions arising in connection with personal securities trading should be resolved in favor of the client even at the expense of the interests of Supervised Persons. The CCO will periodically report to senior management/board of managers of Copper Rock Capital to document compliance with the Code. Definitions For the purposes of the Code, the following definitions shall apply: ● “Access Person” means (i) any Supervised Person who: has access to nonpublic information regarding any client’s purchase or sale of securities, or nonpublic information regarding the portfolio holdings of any investment company the Firm or its control affiliates manage; or is involved in making securities recommendations to clients, or has access to such recommendations that are nonpublic and (ii) all of the Firm’s managers and officers. As the nature and philosophy of the Firm tend to expose a large range of Supervised Persons to client information, all Supervised Persons are treated as Access Persons. Supervised Persons that are subject to a code of ethics that has been reviewed and approved by the CCO are not subject to the Access Person requirements of this Code. ● “Account”, with respect to a personal securities account, means an account of any Access Person and includes accounts of his or her immediate family members (any relative by blood or marriage living in his or her household, including a domestic partner) and any account over which he or she exercises investment discretion or has direct or indirect influence or control. The term includes any personal, brokerage, bank or other investment-related individual, joint or other account, including a trust, estate, custodial or other account in which the Access Person has a future interest in the income, principal or right to obtain title to securities. For purposes of personal securities pre-clearance and reporting requirements under this Code, an immediate family member is also an Access Person. ● “Automatic investment plan” means a program in which regular periodic purchases (or withdrawals) are made automatically in (or from) investment accounts in accordance with a predetermined schedule and allocation. An automatic investment plan includes a dividend reinvestment plan. 2 ● “Beneficial Ownership” shall be interpreted in the same manner as it would be under Rule 16a-1(a)(2) under the Securities Exchange Act of 1934 (the “1934 Act”) in determining whether a person is the beneficial owner of a security for purposes of Section 16 of the 1934 Act and the rules and regulations thereunder. ● “Reportable Fund” means any investment company registered under the Investment Company Act for which Copper Rock Capital serves as investment adviser or sub adviser, or any investment company registered under the Investment Company Act whose investment adviser or principal underwriter controls Copper Rock Capital, is controlled by Copper Rock Capital or is under common control with Copper Rock Capital. ● “Managed Fund” means any investment company registered under the Investment Company Act and managed by Copper Rock Capital. ● “Reportable Security” means any security as defined in Section 202(a)(18) of the Advisers Act, except that it does not include: (i) direct obligations of the Government of the United States; (ii) bankers’ acceptances, bank certificates of deposit, commercial paper and other high quality short-term debt instruments, including repurchase agreements; (iii) shares issued by money market funds; (iv) shares issued by open-end funds other than Reportable Funds; and (v) shares issued by unit investment trusts that are invested exclusively in one or more open-end funds, none of which are Reportable Funds. ● “Supervised Person” means managers, directors and officers of Copper Rock Capital (or other persons occupying a similar status or performing similar functions); employees of Copper Rock Capital; and any other person who provides advice on behalf of Copper Rock Capital and is subject to Copper Rock Capital's supervision and control, such as temporary employees, consultants, independent contractors, etc. Standards of Business Conduct Copper Rock Capital places the highest priority on maintaining its reputation for integrity and professionalism. That reputation is a vital business asset. The confidence and trust placed in the Firm and its Supervised Persons by our clients is something we value and endeavor to protect. The following standards of business conduct set forth policies and procedures to achieve these goals.
